IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


NAZARIO BURGOS,                            : No. 83 EM 2019
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS,                     :
                                           :
                    Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of October, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.